Citation Nr: 0015610	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-49 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in which a compensable evaluation for hearing loss of 
the left ear was denied.

This matter was previously before the Board in January 1998, 
at which time the Board remanded the claim with instructions 
to schedule a VA audiological examination.  A VA audiological 
examination was conducted in October 1998 and the case now 
returns to the Board for appellate review. 

The Board notes that in a January 2000 rating action, the RO 
addressed several other matters, including a claim of 
entitlement to service connection for right ear hearing loss, 
which was denied.  The veteran filed a Notice of Disagreement 
as to that issue in January 2000.  A Statement of the Case 
was issued in May 2000.  To date a substantive appeal has not 
been filed; the Board notes that the appeal period has not 
yet run.  See 38 U.S.C.A. § 7105 (West 1991).  The issue of 
entitlement to service connection for right ear hearing loss 
is not before the Board for appellate consideration at this 
time.  

The Board notes that effective September 1998, the veteran 
completed a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of the 
Texas Veterans Commission.  Prior to that time, the veteran 
had been represented by Disabled American Veterans.  



FINDINGS OF FACT

1.  The veteran currently has an average pure tone threshold 
of 81 decibels in the left ear, with speech recognition 
ability of 84 percent.

2.  The veteran currently has Level III hearing in his left 
ear, upon application of 38 C.F.R. § 4.85, Table VI (1999), 
and Level VII hearing in his left ear, upon application of 
38 C.F.R. § 4.86(a), Table VIA (1999).


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
hearing loss in the left ear are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Diagnostic Code 
6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable evaluation for his 
service connected left ear hearing loss.  In the interest of 
clarity, the Board will discuss the relevant law and VA 
regulations pertaining to the issue on appeal, review the 
factual background of this case; and then analyze the 
veteran's claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule).  38 
C.F.R. § Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1999); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
All benefit of the doubt will be resolved in the veteran's 
favor. 38 C.F.R. § 4.3 (1999).

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear. 64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, DC 6100 
through 6110 (1998).  Effective June 10, 1999, the severity 
of hearing loss continues to be determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, DC 6100 through 6110.  See also 64 Fed. 
Reg. 25208 and 25209, published at 38 C.F.R. § 4.85-4.87 
(effective June 10, 1999).  Under both the new and old 
regulations, evaluations of defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  

The Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
service-connected defective hearing.  The evaluations derived 
from the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. § 4.85-4.87 
(1998); 38 C.F.R. § 4.85-4.87 (1999).

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service-connected and the non service-
connected disabilities as if both disabilities were service 
connected only if there is total deafness in both ears.  38 
U.S.C.A. § 1160; 38 C.F.R. § 3.383(a) (1999).  Otherwise, the 
non service-connected ear is deemed normal for rating 
purposes.  VAOPGCPREC 32-97 (August 29, 1997).  Accordingly, 
for rating purposes, the veteran's non service-connected 
right ear will be considered to be at Level I. 38 C.F.R. § 
4.85(f).

Factual Background

In March 1946, the RO granted service connection for slight 
defective hearing of the left ear for which a noncompensable 
evaluation was assigned.  A noncompensable evaluation was 
still in effect in July 1991, when the veteran filed a claim 
of entitlement to a compensable evaluation for his hearing 
loss in the left ear.  

Upon VA audiological evaluation conducted in September 1991, 
the veteran complained of difficulty understanding speech.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
50
60
65
LEFT
60
55
75
70
80

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 70 for the left ear and 50 in 
the right ear and speech audiometry revealed speech 
recognition ability of 80 percent in the left ear and 72 
percent in the right ear.  A diagnosis of moderate to severe 
sloping predominantly sensorineural hearing loss of the left 
ear was made and it was noted that speech discrimination in 
the left ear was good.

By rating action of November 1991, a compensable evaluation 
for left ear hearing loss was denied.  

The record showed that the veteran underwent an audiological 
evaluation in May 1993.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
65
65
LEFT
45
50
75
75
80

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 70 for the left ear and 56 in 
the right ear and speech audiometry revealed speech 
recognition ability of 86 percent in the left ear and 84 
percent in the right ear.  A diagnosis of moderate 
sensorineural hearing loss of the left ear through 1500 hertz 
sloping to severe at 2000 hertz and above was made and it was 
noted that speech discrimination in the left and right ears 
was good.

By rating action of June 1993, a compensable evaluation for 
left ear hearing loss was denied.

In August 1993, the veteran filed a claim for a compensable 
evaluation for his service connected left ear hearing loss.  
At that time, he indicated that his hearing was very poor and 
was resulting in communication problems.  

A VA audiological examination was conducted in August 1994.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
70
65
75
LEFT
55
60
80
85
90

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 79 for the left ear and 63 in 
the right ear and speech audiometry revealed speech 
recognition ability of 72 percent in the left ear and 80 
percent in the right ear.  A diagnosis of moderately severe 
to profound sensorineural hearing loss of the left ear across 
test frequencies was made and it was noted that speech 
discrimination in the right ear was good and in the left ear 
was fair.

By rating action of August 1994, a compensable evaluation for 
left ear hearing loss was denied.  That determination was 
appealed.

In conjunction with his claim, the veteran submitted a VA 
audiological evaluation conducted in October 1995, at which 
time a diagnosis of mild to profound mixed left ear hearing 
loss and mild to profound sensorineural hearing loss of the 
right ear, was made.  The results, (which were not recorded 
in numeric form) appear to show pure tone thresholds in the 
left ear of the 1000, 2000, 3000, and 4000 Hertz ranges of 
50, 85, 95 and 95, respectively, with an average pure tone 
threshold in the ranges of 1000, 2000, 3000, and 4000 Hertz 
of 81 decibels for the left ear.

In a rating action/Supplemental Statement of the Case dated 
in October 1996, the RO denied a compensable evaluation for 
left ear hearing loss based upon the findings shown in the 
October 1995 evaluation.

The veteran also submitted the report of a private 
audiological evaluation conducted in December 1996.  Pure 
tone average for the left ear was stated to be 75/87.  Speech 
reception for the left ear was 70.

In a June 1997 Supplemental Statement of the Case/rating 
action, the RO denied a compensable evaluation for left ear 
hearing loss.

The veteran provided testimony at a hearing held before the 
undersigned member of the Board in September 1997.  The 
veteran was wearing hearing aids at the hearing.  At that 
time, he testified that he received treatment for his left 
ear hearing loss most from the VA and a private physician.  
He indicated that he did not have any evidence to present at 
the hearing.  The veteran indicated that even with the 
hearing aids he sometimes could not hear or understand 
people.  

As described in the Introduction, the Board remanded this 
case in January 1998 so that the veteran could be afforded 
additional VA examination.  A VA audiological examination was 
conducted in October 1998, at which time the veteran 
complained of decreased hearing.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
75
80
75
LEFT
65
65
85
85
90

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 81 for the left ear and 68 in 
the right ear and speech audiometry revealed speech 
recognition ability of 84 percent in the left ear and 84 
percent in the right ear.  A diagnosis of moderately severe 
to profound primarily sensorineural hearing loss of the left 
ear across test frequencies was made.

A VA ear disease examination reflected that the veteran wore 
bilateral hearing aids.  The examination showed no active ear 
disease.  The diagnoses included abnormal auditory 
perception.

In a March 1999 Supplemental Statement of the Case/rating 
action, the RO denied a compensable evaluation for left ear 
hearing loss.

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

As an initial matter, the Board notes that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  In order to present a well- grounded claim for an 
increased rating of a service-connected disability, a veteran 
need only submit his or her competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the 
last evaluation. See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992).  The veteran has averred that the symptoms of 
his service-connected hearing loss disability have increased.  
The Board thus concludes that he has presented a well-
grounded claim for an increased rating for his service- 
connected disorder.

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, the Board 
remanded this claim in January 1998 so that additional 
medical evidence could be obtained.  There is ample medical 
and other evidence of record, the veteran has been provided 
with several recent VA examinations, and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The most recent VA audiological evaluation 
available (October 1998) reveals an average pure tone 
threshold of 81 decibels in the left ear, and a speech 
discrimination ability of 84 percent in the left ear.  
Applying these values to the rating schedule, Table VI under 
both the new or old regulation results in a numeric 
designation of Level III hearing in the left ear.  As noted 
above, because the veteran's right ear hearing loss 
disability is not service-connected, it must be considered to 
be at Level I for rating purposes.  See 38 C.F.R. § 4.85(f).  
Under Diagnostic Code 6100, a noncompensable evaluation is 
assigned where hearing is at Level III in the poorer (left) 
ear and Level I in the right ear (as right ear hearing loss 
is not service-connected).  Therefore, the objective clinical 
evidence of record does not support a compensable schedular 
evaluation for hearing loss in the left ear.  38 C.F.R. §§ 
4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1999).

The Board notes that under the new schedular criteria, the 
provisions of 38 C.F.R. § 4.86(a) (1999) are applicable to 
the case.  Under this regulation the rating specialist may 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral, in those limited situations 
where the puretone threshold at each of the four specified 
frequencies (1000, 1000, 3000 and 4000Hertz) is 55 decibels 
or more.  In the instant case, the 1998 VA examination 
reflected that the veteran's puretone thresholds, were all 
above 55 decibels.  Under Table VIA, governing the numeric 
designation of hearing impairment based only on puretone 
threshold average, the veteran's left hearing loss as shown 
in 1998, comports to Level VII.  However, again since the 
veteran's right ear hearing loss disability is not service-
connected, it must be considered to be at Level I for rating 
purposes.  See 38 C.F.R. § 4.85(f).  Upon mechanical 
application of Table VII, hearing loss of Level VII in the 
poorer ear and level I in the better ear corresponds to a 
noncompensable evaluation, even upon application of the 
provisions of 38 C.F.R. § 4.86(a) (1999).  

The Board has also reviewed the results of the veteran's 
evaluations conducted from 1991 to 1998.  However, these 
evaluations in general still provide no basis for the 
assignment of a compensable evaluation for left ear hearing 
loss based upon the mechanical application of the rating 
schedule to the numeric designations assigned in those 
evaluations under either the new or old regulations, 
including the application of 38 U.S.C.A. § 4.85, Table VIA 
(1999) and 38 C.F.R. § 4.86(a) (1999).  

The Board notes that the private audiological evaluation 
conducted in December 1996 appeared to show Level VI hearing 
loss, which was more severe than that shown elsewhere in the 
record.  These results are not clearly stated and do not 
appear to be consistent with VA evaluations conducted 1994, 
1995 and 1998.  Accordingly, although the Board has taken 
that evidence into consideration, the Board does not find 
that this evidence provides a reliable basis upon which to 
evaluate the veteran's left ear hearing loss in light of more 
specific and more recent evaluations of record.  In 
particular, the Board places great weight on the report of 
the October 1998 VA audiological examination, which is the 
most recent medical evidence of record and which appears to 
be based on a thorough evaluation of the veteran's hearing.

In summary, the Board has reviewed all the evidence of 
record, and the preponderance of the evidence is against the 
award of a compensable schedular evaluation for hearing loss 
in the left ear.  As discussed above, the level of hearing 
that has been demonstrated on objective evaluation is not 
consistent with a compensable schedular evaluation under 
either the former or revised regulations.  See  Lendenmann, 3 
Vet. App. 349.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable schedular evaluation for hearing loss in the left 
ear.  The benefit sought on appeal is denied.

Additional comment

The Board wishes to make it clear that it has no reason to 
doubt the veteran's statements that he has difficulty 
hearing.  The medical records bear this out.  However, the 
Board is bound by the regulations discussed above.


ORDER

Entitlement to a compensable schedular evaluation for hearing 
loss in the left ear is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

